Order entered September 28, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00047-CV

                      STEVEN K. TOPLETZ, Appellant

                                      V.

 RAYGAN WADLE, AS INDEPENDENT EXECUTOR OF THE ESTATE
               OF LYNDA WILLIS, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 416-03100-2020

                                   ORDER

      Before the Court is appellee’s September 24, 2021 unopposed second

motion for extension of time to file his brief.   We GRANT the motion and

ORDER the brief be filed no later than October 25, 2021. As appellee’s brief was

first due August 25, 2021, we caution that further extension requests will be

disfavored.


                                           /s/    CRAIG SMITH
                                                  JUSTICE